26 N.Y.2d 727 (1970)
Celia A. Silva, Appellant,
v.
American Irving Savings Bank, Defendant and Third-Party Plaintiff-Respondent. Bradley Cleaning Contractors Corp., Third-Party Defendant-Respondent.
Court of Appeals of the State of New York.
Argued January 5, 1970.
Decided January 22, 1970.
Irving Lemov and Robert M. Ginsberg for appellant.
John M. Cunneen for respondent.
Ira H. Futterman for third-party respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, without costs; no opinion.